 



Exhibit 10.6.10
STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP NEW JERSEY, INC.
AGREEMENT TO PROVIDE HMO SERVICES
In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective July 1, 2005, as follows:

1.   Article 4, “Provision of Health Care Services” Section 4.1.6(A)14 (new)
shall be amended as reflected in Article 4, Section 4.1.6(A)14 attached hereto
and incorporated herein.

2.   Appendix, Section C, “Capitation Rates” shall be revised as reflected in
SFY 2005 Capitation Rates attached hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.
The contracting parties indicate their agreement by their signatures.

                  AMERIGROUP   State of New Jersey       New Jersey, Inc.  
Department of Human Services
 
           
By:
/s/ Norine Yukon   By: /s/ Ann Clemency Kohler
 
       
 
        Ann Clemency Kohler
 
           
TITLE: 
President and CEO   TITLE:  Director, DMAHS
 
           
 
           
DATE:
April 28, 2005   DATE: May 2, 2005
 
           

APPROVED AS TO FORM ONLY
Attorney General
State of New Jersey

         
BY:
  /s/ Dianna Rosenheim    
 
 
 
Deputy Attorney General    

 



--------------------------------------------------------------------------------



 



  13.   Prescription drugs, excluding over-the-counter drugs Exception: See
Article 8 regarding Protease Inhibitors and other antiretrovirals.     14.  
Dental services — Limited to preventive dental services for children under the
age of 12 years, including oral examinations, x-rays, oral prophylaxis, topical
application of fluorides, and sealants. Exception — comprehensive orthodontia
treatment services shall be provided, through completion of required services,
for any enrollee under the age of 19 years whose orthodontia services were
initiated while enrolled with the contractor as a Medicaid, NJ FamilyCare Plan
A, B, or C enrollee. The contractor shall not be responsible for, orthodontia
services to a Plan D enrollee under the age of 19 years old that were initiated
while that individual was enrolled with another contractor. The enrollee must
continue enrollment in the HMO where services were initiated until those
services were completed or until the member loses Medicaid/NJ FamilyCare
eligibility. Active treatment begins with the placement of the orthodontic
appliances (banding). Cases that were authorized but not banded do not qualify
for continuation of care.     15.   Podiatrist Services — Excludes routine
hygienic care of the feet, including the treatment of corns and calluses, the
trimming of nails, and other hygienic care such as cleaning or soaking feet, in
the absence of a pathological condition     16.   Prosthetic appliances —
Limited to the initial provision of .t prosthetic device that temporarily or
permanently replaces all or part of an external body part lost or impaired as a
result of disease, injury, or congenital defect. Repair and replacement services
are covered when due to congenital growth.     17.   Private duty nursing — Only
when authorized by the contractor     18.   Transportation Services — Limited to
ambulance for medical emergency only     19.   Well child care including
immunizations, lead screening and treatments     20.   Maternity and related
newborn care     21.   Diabetic supplies and equipment

B.   Services Available To NJ FamilyCare Plan D Under Fee-For-Service. The
following services are available to NJ FamilyCare Plan D enrollees under
fee-for-service:

 